DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
The preliminary amendments filed on 03/05/2019 has been entered.   
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 7 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2002/0136170 and US 2019/0356406. 
The improvement comprises:
US 2002/0136170 is considered as the closest prior art that teaches a method of an adaptive modification of the uplink and downlink bandwidth (Fig.6 element 600) in the air interface in wireless access network (Fig.1 element 100 and para.191);
Receiving, by a RF modem shelf (Fig.1 element 140A and para.191), new access requests from subscriber access devices in fixed 
determining the RF modem shelf then from the subscriber traffic requirements the longest downlink portion of any TDD frame in each sector of a single cell site (Fig.6 process step 610 and para.191);
determining, an access processor for the RF modem shelf (or the RF modem shelf itself), the appropriate allocation of downlink and uplink portions of TDD frames for a single cell site in order to minimize or eliminate interference within the cell site (Fig.6 process step 615 and para.192);
wherein a bandwidth is allocated, and TDD transition period 350 is positioned, such that the longest downlink transmission is complete before any receiver in the cell site starts to listen for the uplink transmission (Fig.6 process step 615 and para.192);
determining, by an access processor, the longest downlink portion of any TDD frame across several closely located cell sites stations (Fig.6 process step 620 and para.193), if global allocation of downlink and uplink bandwidth across multiple cell sites is being implemented (para.193);
determining, by the access processor, the allocation of uplink and downlink bandwidth for all TDD frames across several closely located cell sites in order to minimize or eliminate cell-to-cell interference (Fig.6 process step 625 and para.193); and 


US 2019/0356406 teaches a bandwidth allocation method comprising:
receiving, by the bandwidth allocation apparatus (Fig.5 element 500), a report message requesting a bandwidth allocation from an ONU performing a low latency not-required service among one or more ONUs connected to the OLT (Fig.7 operation 710 and para.68);
generating, by the bandwidth allocation apparatus (Fig.5 element 500), a virtual report message per cycle time for bandwidth allocation for an ONU performing a low latency required service among the one or more ONUs connected to the OLT (Fig.7 operation 720 and para.69);
generating, the bandwidth allocation apparatus (Fig.5 element 500), a request message for the bandwidth allocation by referring to an SLA table of an ONU corresponding to the received report message or the generated virtual report message (Fig.7 operation 730 and para.70);
sequentially identifying, by the bandwidth allocation apparatus (Fig.5 element 500), the generated request message per cycle time for bandwidth allocation (Fig.7 operation 740 and para.74); and 


With regard Claim 1, US 2002/0136170 in view of US 2019/0356406 fails to teach the limitation of "a bandwidth allocation calculator that estimates one optical- terminating device of the plurality of optical-terminating devices connected to one ground station of the plurality of ground stations having a cell where the moving object is positioned on a basis of the traffic amount, and calculates a first allocation amount of a bandwidth allocated to the uplink signal of the one optical-terminating device connected to the one ground station having the cell where the moving object is positioned and a second allocation amount of a bandwidth allocated to the uplink signal of another optical-terminating device of the plurality of optical-terminating devices connected to another ground station of the plurality of ground stations having a cell adjacent to the cell where the moving object is positioned." as recited in claim 1.

With regard Claim 7, US 2002/0136170 in view of US 2019/0356406 fails to teach the limitation of " a step of estimating one optical-terminating device of the optical-terminating devices connected to one ground station of the ground stations having a cell where the moving object is positioned on the basis of the traffic amount, and calculating a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2002/0136170 and US 2019/0356406 are cited because they are put pertinent to the bandwidth allocation method for providing a low-latency service in an optical network to technology for allocating a bandwidth to each optical network unit (ONU) in an optical network using a time division multiplexer (TDM). However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633